Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by MIZUNO et al. US 2002/0049512 (hereinafter MIZUNO).

Regarding claim 1, MIZUNO teaches: a parameter setting device configured to set parameters for driving a machine in which a numerical controller that drives the machine according to machining content of a machining program is incorporated (Fig. 1, [0045] - - the application software programs P1, P2, P3 are machining program), comprising: 
a machine configuration file in which information is described pertaining to a configuration of the machine (Fig. 2, [0046] - - system configuration information storage file CR is a machine configuration file), the machine configuration file containing:
order information including information of a model of the numerical controller (Fig. 13, [0086] - - 486DX is a model of numerical controller), a type and number of motors ([0060] - - servomotors M1-M3), and a type and number of amplifiers ([0060] - - amplifiers A1-A5); 
connection information indicative of wire connections in the machine (Fig. 5 & 6, [0067] - - motors M1 and M2 are connected to amplifiers A1 and A2); and
machine information including information of a configuration of axes of the machine (Fig. 11 shows configuration of axes);
a parameter generating unit configured to convert the machine configuration file ([0090] - - the system configuration information storage file CR is rewritten; “rewritten configuration file” is interpreted as “convert machine configuration file”) and generate parameters for driving the machine, based on the machine configuration file (Figs 3-6, [0066] - - servo configuration data SCD1 and SCD2 are parameters for driving the machine); and 

wherein the parameters for driving the machine are different from the machining parameter (Fig. 1, [0045] - - the application software programs P1, P2, P3 are machining program; they are separated from the configuration data CR).

Claim 13 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises a file construction unit configured to acquire or generate the machine configuration file ([0049] - - the host computer reads configuration files).

Regarding claim 6, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit includes a storage medium in which there is stored as a sample the machine configuration file of a typical machine, and acquires the machine configuration file that is stored in the storage medium ([0049] - - the host computer reads configuration files; the host computer includes memory; in addition, the nonvolatile memory 3 is also a storage medium).

Regarding claim 7, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the storage medium stores as samples a plurality of the machine configuration files; and the file construction unit comprises a sample selection unit configured to acquire a machine configuration file selected by an operator from among the plurality of the machine configuration files that are stored in the storage medium (Fig. 2, [0045], [0046] - - configuration file corresponding to the individual machines (numerical control device #1, #2 & etc.) are a plurality of the machine configuration files; [0052] - -  user select file to be read to the host computer).

Regarding claim 9, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit comprises a file acquisition unit configured to acquire the machine configuration file that was already created ([0049] - - the host computer reads configuration files).

Regarding claim 10, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the file construction unit comprises a file editing unit configured to edit or check the machine configuration file that was acquired or generated ([0049] - - reconstruct the control software is interpreted as editing the configuration file).	

Regarding claim 12, MIZUNO teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises an output unit configured to output the machine configuration file to the numerical controller ([0049] - - transferring the control software to the numerical control device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over MIZUNO et al. US 2002/0049512 (hereinafter MIZUNO) in view of MÖllersten US 2015/0295759 (hereinafter MÖllersten).

Regarding claim 3, MIZUNO teaches all the limitations of the base claims as outlined above. 

But MIZUNO does not explicitly teach: the file construction unit comprises a file supplementing unit having a supplementary table including the order information, the connection information, and the machine information, and in a case that a portion from among the order information, the connection information, and the machine information is insufficient in the machine configuration file that was acquired or generated by the file 

However, MÖllersten teaches: the file construction unit comprises a file supplementing unit having a supplementary table including the order information, the connection information, and the machine information, and in a case that a portion from among the order information, the connection information, and the machine information is insufficient in the machine configuration file that was acquired or generated by the file construction unit, the file supplementing unit supplements the insufficient portion of the information automatically from the supplementary table ([0034] – [0035] - - a configuration file template holds default values; default values are used for the configuration is no data is obtained).

MIZUNO and MÖllersten are analogous art because they are from the same field of endeavor.  They all relate to generating configuration file.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MIZUNO, and incorporating a supplementary table, as taught by MÖllersten.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve managing devices and configuration files, as suggested by MÖllersten ([0014]).

Regarding claim 5, the combination of MIZUNO and MÖllersten teaches all the limitations of the base claims as outlined above. 

MIZUNO further teaches: the parameter setting device further comprises an automatic setting unit configured to automatically generate the machine configuration file with the file construction unit, and to supply the machine configuration file to the parameter generating unit ([0049], [0050] - - the host computer reads configuration file and generate parameters for each numerical control device).

Regarding claim 8, MIZUNO teaches all the limitations of the base claims as outlined above. 

But MIZUNO does not explicitly teach: the file construction unit comprises an inverse conversion unit configured to acquire parameters of a similar machine, and to perform conversion from the acquired parameters into the machine configuration file.

However, MÖllersten teaches: the file construction unit comprises an inverse conversion unit configured to acquire parameters of a similar machine, and to perform conversion from the acquired parameters into the machine configuration file ([0036] - - traversing a hierarchical data structure to retrieve data values).

MIZUNO and MÖllersten are analogous art because they are from the same field of endeavor.  They all relate to generating configuration file.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MIZUNO, and incorporating an inverse conversion unit, as taught by MÖllersten.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve managing devices and configuration files, as suggested by MÖllersten ([0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUHUI R PAN/Primary Examiner, Art Unit 2116